Matter of Destiny B. (Juan B.) (2022 NY Slip Op 02188)





Matter of Destiny B. (Juan B.)


2022 NY Slip Op 02188


Decided on March 31, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 31, 2022

Before: Renwick, J.P., Gesmer, Singh, Rodriguez, JJ. 


Docket No. N27944/18 Appeal No. 15631 Case No. 2021-01388 

[*1]In the Matter of Destiny B., A Child Under Eighteen Years of Age, etc., Juan B., Respondent-Respondent, Administration for Children's Services, Petitioner-Appellant.


Georgia M. Pestana, Corporation Counsel, New York (Rebecca L. Visgaitis of counsel), for appellant.
The Bronx Defenders, Bronx (Nicole Velazquez of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.

Order of fact-finding, Family Court, Bronx County (Lynn M. Leopold, J.), entered on or about March 24, 2021, which, after a hearing, dismissed the petition alleging that respondent father had neglected the subject child, unanimously affirmed, without costs.
Petitioner failed to establish by a preponderance of the evidence that the child's physical, mental or emotional condition was impaired or in danger of becoming impaired as a consequence of the father failing to exercise a minimal degree of care in providing the child with proper supervision or guardianship (see Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]; Family Ct Act §§ 1012[f]; 1046[b][i]). There is no reason to disturb Family Court's evaluation of the evidence, including its credibility determinations, as its findings are supported by a sound and substantial basis in the record (see Matter of Troy B. [Troy D.], 121 AD3d 570, 571 [1st Dept 2014]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 31, 2022